El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Francisco Falagán Lobato presentó demanda en la Corte de Distrito de Mayagüez contra Emilio Arán Cuascú, Ale-jandrina Blanco Bamírez y Agustín Hernández Mena, ale-gando, en resumen, que era dueño de cierto condominio én una finca rústica, por haberlo comprado a su dueño anterior el demandado Hernández Mena, y que los demandados Arán y Bamírez habían embargado dicho condominio como si fuera aún de la propiedad de Hernández Mena, a los efectos del *460cobro de ciertas- costas al pago de las cuales fué condenado el repetido Hernández Mena. Basándose en tales Lechos, que se narran con la extensión debida en la demanda, el de-mandante suplicó a la corte que dictara sentencia ordenando el levantamiento de los embargos practicados, y declarando que el condominio en cuestión pertenecía exclusivamente al demandante.
El demandado Hernández Mena se allanó a la demanda, y los -demandados Arán y Blanco formularon contra ella va-rias excepciones, que fueron declaradas sin lugar, y la con-testaron finalmente aceptando algunos de sus Lechos, negando otros, y alegando como materia nueva que si bien era cierto que el demandante Falagán había adquirido del demandado Hernández Mena el condominio embargado, lo había sido en fraude de los demandados Arán y Blanco que eran acreedores legítimos del demandado Hernández Mena. Los repetidos demandados Arán y Ramírez solicitaron la desestimación de la demanda y la declaración de que el condominio embar-gado era de la propiedad del demandado Agustín Hernández ■ Mena.
Señalado día para la vista, ambas partes practicaron su prueba, y la corte dictó finalmente su sentencia declarando con lugar la demanda. Contra dicha sentencia los deman-dados Arán y Blanco interpusieron el presente recurso de apelación.
Por virtud de las alegaciones y las pruebas quedó plena-mente establecido que la venta del condominio de que se trata hecha por Agustín Hernández Mena a Francisco Falagán Lo-bato, se llevó a efecto por escritura pública otorgada el 7 de abril de 1911, y que los mandamientos de embargo se ano-taron en el Registro de la Propiedad de San Germán el 27 de julio de 1912, cuando aún el condominio aparecía inscrito a favor de Agustín Hernández Mena.
Los demandados Arán y'Ramírez, presentaron prueba ten-dente a demostrar el fraude que habían alegado en la mate-*461ria nueva de su contestación. El juez sentenciador, anali-zándola, se expresa como sigue:
“Toda la evidencia presentada por los demandados referidos, ten-dente a probar la simulación de la mencionada escritura, no es bas-tante, legalmente, a juicio de la corte, para llegar a la conclusión, legal, de que ha habido simulación o fraude en el otorgamiento de dicha escritura, y que tal traspaso de bienes fuera hecho con la inten-ción de burlar o defraudar a los acreedores de Agustín Hernández Mena, para que no pudieran éstos cobrar las costas a que aqiiél fué condenado. La prueba de los demandados Arán Cuascú y Blanco Ra-mírez, ha sido toda ella circunstancial, y, aunque levanta sospechas sobre la escritura de 7 de abril de 1911, la corte no considera bastante dicha evidencia, para llegar, legalmente, a la conclusión de que la escritura referida es fraudulenta y simulada.”
Además, aún en el caso de que pudiera concluirse que la prueba demostraba la existencia de la simulación de la venta que aparece hecha por la escritura, de 7 de abril de 1911, y aún en el de que la petición de los demandados Arán y Ramí-rez pudiera declararse con lugar en un pleito de esta natu-raleza y en la forma en que se hizo, nos encontraríamos que, en esencia, la que ejercitaron los dichos demandados fué una acción de rescisión de un contrato celebrado en fraude de acreedores, y como dicha acción, según terminantemente prescribe el artículo 1261 del Código Civil, es subsidiaria y no podrá ejercitarse sino cuando el perjudicado carezca de todo otro recurso legal para obtener la reparación del perjuicio, y como en este caso los demandados Arán y Ramírez no pro-baron que no pudieran cobrar su deuda del propio deudor Agustín Hernández Mena, y, por el contrario, cierta escritura presentada en el acto de la vista por el demandado Hernán-dez Mena, tiende a probar que era dueño de una finca rús-tica situada en el término municipal de Manatí, se llegaría siempre a la conclusión de que debía desestimarse la soli-citud de los demandados Arán y Ramírez.
*462Debe declararse sin lugar el recurso y confirmarse la sen-tencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Hutcbison no formó parte del tribunal en la vista de este caso.